                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA


CHARLES ROBERT HOBSON,                                   )
                                                         )
                         Petitioner,                     )
                                                         )
v.                                                       )       Case No. 19-CV-0065-TCK-JFJ
                                                         )
RICK WHITTEN,                                            )
                                                         )
                         Respondent.                     )


                                       OPINION AND ORDER

          Petitioner Charles Hobson, a state prisoner appearing pro se, commenced this action on

January 19, 2019, by filing a 28 U.S.C. § 2254 petition for writ of habeas corpus (Dkt. # 1) and a

supporting brief (Dkt. # 2).1 He paid the requisite filing fee on February 4, 2019. Dkt. # 4. On

preliminary review, the Court finds the habeas petition is subject to being dismissed because the

claims are either unexhausted or procedurally defaulted and, in addition, the petition appears to be

time-barred. Within thirty (30) days of the entry of this order, Petitioner shall show cause in writing

why his habeas petition should not be dismissed for failure to exhaust state remedies and/or as time-

barred.

                                           BACKGROUND

          Petitioner brings this action to challenge the revocation of the suspended sentence he received

in 2004 following his conviction in the District Court of Nowata County, Case No. CF-2003-116,

1
          The Clerk of Court received the habeas petition and supporting brief on February 4, 2019.
          Dkt. ##1, 2. But Petitioner states, under penalty of perjury, that he placed these documents
          in his facility’s legal mail system on January 19, 2019, with postage prepaid. Dkt. # 2, at 27.
          Thus, with the benefit of the prison mailbox rule, the petition and supporting brief are
          deemed filed on January 19, 2019. See Houston v. Lack, 487 U.S. 266, 276 (1988); Price
          v. Philpot, 420 F.3d 1158, 1166 (10th Cir. 2005); FED. R. APP. P. 4(c).
for first degree rape. Dkt. # 1 at 1-2; Dkt. # 2, at 5. He alleges that he was released from the custody

of the Oklahoma Department of Corrections on March 26, 2010, after serving the prison portion of

his split sentence. Dkt. # 2, at 5. Petitioner served a thirty-day jail sentence in 2011 for a probation

violation. Id. Then, in 2014, the State charged Petitioner in the District Court of Washington

County, Case No. CF-2014-478, with felony failure to register as a sex offender. Id. The State

subsequently filed a motion, on May 28, 2015, in the Nowata County District Court case, seeking

to revoke Petitioner’s suspended sentence in Case No. CF-2003-116 based on his arrest and new

charge. Id. Following a hearing on August 19, 2015, the state district court found that Petitioner

violated the terms of his suspended sentence. Id. The court revoked his suspended sentence and

ordered him to serve the remaining 13 years and 174 days of his original sentence in prison. Id. In

March 2016, the State filed a motion in Washington County District Court seeking dismissal of the

charge in Case No. CF-2014-478, and the state district court granted the motion. Id. at 5, 18.

        Petitioner alleges that, thereafter, he “made various attempts to appeal the revocation to

Nowata County District Court, with no success as none of Petitioner’s filing were ever responded

to.” Dkt. # 2, at 6. Exhibits attached to Petitioner’s brief reflect that he filed the following pro se

post-revocation motions in state district court: (1) a motion for suspended sentence, filed June 16,

2016, id. at 22; (2) a second motion for sentence modification, filed August 4, 2016, id. at 21; (3)

a motion for appeal out of time, filed June 12, 2017, id. at 20; (4) a petition for writ of habeas corpus,

filed December 18, 2017, id. at 19; (5) an application for waiver of costs and fines, filed January 4,




                                                    2
2018, id. at 24; and (6) a petition for writ of mandamus, filed February 12, 2018, id. at 23.2 In the

writ of mandamus Petitioner requested a “response to all previous and current filings submitted by

Petitioner starting from June 16, 2016 to present.” Dkt. # 2, at 6. The state district court issued six

written orders on April 27, 2018, denying Petitioner’s motions. Id. at 19-24.

       Petitioner filed a notice of intent to appeal on May 7, 2018. Dkt. # 2, at 6.3 Petitioner states

in the instant habeas petition that he presented two issues to the Oklahoma Court of Criminal

Appeals (OCCA): (1) ineffective assistance of counsel, and (2) “revocation of probation is not part

of the criminal prosecution/due process.”4 Dkt. # 1, at 3. By order filed November 7, 2018, the

OCCA dismissed Petitioner’s appeal for “fail[ing] to ensure a proper record has been filed” in

accordance with state procedural rules. Dkt. # 1, at 3-4; Dkt. # 2, at 6, 25-26 (copy of OCCA’s

dismissal order). In the dismissal order, the OCCA described Petitioner’s attempted appeal as one

challenging the “orders of the District Court of Nowata County, filed April 19, 2018, denying or




2
       Petitioner states in his brief that he filed the petition for writ of mandamus on February 12,
       2018. Dkt. # 2, at 6. But the state district court order attached as Exhibit F states that the
       writ of mandamus was filed on December 18, 2017. Id. at 23. The Court takes judicial
       notice of the public docket sheet in Nowata County District Court Case No. CF-2003-116,
       available online through the Oklahoma State Courts Network (OSCN), which reflects that
       the petition for writ of mandamus was filed on February 12, 2018. State v. Hobson, No. CF-
       2003-116, Docket Sheet, available at http://www.oscn.net, last visited February 7, 2019; see
       United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (noting courts may take
       judicial notice of publicly-filed court records).
3
       Petitioner states in his brief that he filed the notice of intent to appeal on May 3, 2018. Dkt.
       # 2, at 6. The public docket sheet reflects a filing date of May 7, 2018. State v. Hobson, No.
       CF-2003-116, Docket Sheet, available at http://www.oscn.net, last visited February 7, 2019.
4
       In quoting material from the petition and supporting brief, the Court does not adopt
       Petitioner’s use of all capital letters.

                                                  3
overruling Petitioner’s motions, petitions, applications, and writs filed in Case No. CF-2003-116.”

Dkt. # 2, at 25.

        Petitioner filed the instant federal habeas petition on January 19, 2019. Dkt. # 2, at 27; see

supra n.1. He seeks habeas relief on two grounds and provides the following supporting facts:

        Ground One: Petitioner’s counsel failed to provide effective assistance of counsel
                    contrary to the Sixth Amendment to the United States Constitution
                    and the Oklahoma Constitution Article II Section Seven
                    Petitioner claims that counsel appointed him Mark Schantz a public
                    defender, failed to speak or advise Petitioner throughout the
                    proceedings of revocation hearing. Counsel made no effort to suggest
                    alternative sanction or punishment. Counsel basically stood mute and
                    allowed prosecution to recommend a harsher sentence. Counsel
                    failed to inform the court that a dismissed case was the basis for the
                    revocation. Petitioner was found guilty and case was revoked.

        Ground Two: Revocation of probation is not part of the criminal prosecution, it
                    entails the loss of liberty, and minimum due process must therefore
                    be accorded probationer
                    Petitioner claims that due process rights to effective assistance of
                    counsel and the ability to confront witnesses or present competent
                    evidence were denied to petitioner, choices made by counsel deprived
                    Petitioner a fair hearing which resulted in prejudice and loss of liberty
                    to Petitioner and incarceration.

Dkt. # 1, at 6-8. Petitioner alleges that he presented both of these claims to the OCCA in Case No.

PC-2018-538. Id. at 7-10.

                                              ANALYSIS

        District courts must “promptly examine” a habeas petition and dismiss the petition “[i]f it

plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief

in the district court.” Rule 4, Rules Governing Section 2254 Cases in the United States District

Courts (Habeas Rule 4). However, before summarily dismissing a habeas petition on its own

initiative, the district court must afford the petitioner “fair notice and an opportunity to present [his]


                                                    4
position[].” Day v. McDonough, 547 U.S. 198, 210 (2006); see also Allen v. Zavaras, 568 F.3d

1197, 1203 (10th Cir. 2009) (noting district court correctly applied Day by providing petitioner an

opportunity to respond before sua sponte dismissing habeas petition on exhaustion grounds).

       As stated, Petitioner asserts two claims in his habeas petition: (1) that he received ineffective

assistance of counsel during his 2015 revocation hearing and (2) that he was deprived of procedural

due process during his 2015 revocation hearing. Dkt. # 1, at 6-8; Dkt. # 2, at 7, 12. Because both

claims challenge the execution of his sentence, rather than the validity of his conviction or original

sentence, the Court finds that the § 2254 habeas petition should be construed as one seeking relief

under § 2241.5 See Leatherwood v. Allbaugh, 861 F.3d 1034, 1042 (10th Cir. 2017) (“A state

prisoner’s challenge to the revocation of a suspended sentence is properly brought under § 2241

based on our circuit precedent.”). However, regardless of how it is construed, the Court finds that

the habeas petition is subject to being dismissed for three reasons.

1.     Exhaustion

       First, Petitioner failed to properly exhaust available state remedies as to either claim raised

in the petition. The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), “prohibits

federal courts from granting habeas relief to state prisoners who have not exhausted available state

remedies.” Ellis v. Raemisch, 872 F.3d 1064, 1076 (10th Cir. 2017), cert. denied 138 S. Ct. 978

(Feb. 20, 2018); see 28 U.S.C. § 2254(b). To exhaust a claim, a state prisoner must have “fairly

presented” his or federal claim to the state courts. Picard v. Conner, 404 U.S. 270, 275-76 (1971).


5
       Although the Court will construe the petition as one seeking relief under § 2241, the Court
       will apply Habeas Rule 4, as well as any other applicable Rules governing § 2254 cases. See
       Boutwell v. Keating, 399 F.3d 1203, 1210 n.2 (10th Cir. 2005) (noting that district courts
       have discretion to apply § 2254 Habeas Rules in adjudicating § 2241 petitions); Rule 1(b),
       Rules Governing Section 2254 Cases in the United States District Courts.

                                                  5
This means that “state prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established appellate review

process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       Here, both of Petitioner’s claims rest on alleged constitutional violations that occurred at his

revocation hearing on August 19, 2015. Under Oklahoma law, “[a]ny order of the court revoking

[a] suspended sentence, in whole or in part, shall be subject to review on appeal, as in other appeals

of criminal cases.” OKLA. STAT. tit. 22, § 991b(F). Petitioner acknowledges as much in his

supporting brief. Dkt. # 2, at 12-13. The time to appeal from an order revoking a suspended

sentence “commences upon imposition of the order revoking [the] suspended sentence.” Rule

1.2(D)(4), Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (2019). And,

as in other criminal cases, a defendant seeking direct review of a revocation order has 10 days “from

the date the [Order of Revocation of Suspended Sentence] is imposed in open court” to file a notice

of intent to appeal. Rule 2.1(B), Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch.

18, App. (2019). Yet, nothing in the habeas petition or the attached exhibits demonstrate that

Petitioner followed the State’s established appellate review process.

       In his supporting brief, Petitioner alleges “his ability to appeal or to file a Notice of Intent to

Appeal was denied in the Nowata County Jail” immediately following his August 19, 2015, hearing

because he was “quickly transported to Lexington on August 20, 2015.” Dkt. # 2, at 14. He further

alleges that his efforts to seek relief from the Nowata County District Court were hindered by the

state district court’s “refusals to respond” to his motions. Id. at 15. Based on these allegations, he

contends that he “was unable to proceed in seeking relief through no fault of his own.” Id.

Petitioner’s allegations and supporting documents suggest that the state district court did not


                                                   6
promptly respond to his post-revocation motions. Dkt. # 2, at 6, 19-24. However, the record also

reflects that Petitioner did not attempt to file any post-revocation motions in the Nowata County

District Court until June 16, 2016—nearly one year after the state district court issued its order

revoking his suspended sentence. Dkt. # 2, at 6, 22. On that date, and again on August 4, 2016, it

appears the only relief Petitioner sought was review or modification of his sentence. Id. at 21-22.

Further, Petitioner did not file a motion for leave to file an out of time appeal until June 12,

2017—nearly two years after his revocation hearing. Id. at 20. On the record presented, the Court

does not find support for Petitioner’s contention that he was deprived of a timely appeal from the

order revoking his suspended sentence.

       Because Petitioner did not comply with established state procedural rules for obtaining direct

review of the order revoking his suspended sentence, and the present record does not support his

contention that he was unable to do so through no fault of his own, his claims are subject to being

dismissed for failure to exhaust.

2.     Procedural default

       Second, to the extent Petitioner may argue that he exhausted his habeas claims by presenting

them to the OCCA in the appeal he attempted to perfect in May 2018, the Court finds that Petitioner

procedurally defaulted his claims in state court. “[A] federal court may not review federal claims

that were procedurally defaulted in state court—that is, claims that the state court denied based on

an adequate and independent state procedural rule.” Davila v. Davis, 137 S. Ct. 2058, 2064 (2017).

A state procedural rule “is independent if it is separate and distinct from federal law,” and “is

adequate if it is ‘strictly or regularly followed’ and applied ‘evenhandedly to all similar claims.’”

Duvall v. Reynolds, 139 F.3d 768, 796-97 (10th Cir. 1998) (quoting Hathorn v. Lovorn, 457 U.S.


                                                 7
255, 263 (1982)). Petitioner acknowledges that the OCCA dismissed his appeal on procedural

grounds. See Dkt. # 2, at 6-7 (stating that his “case was not reviewed and dismissed for procedural

cause and again denied review by the courts”); see also id. at 25-26 (OCCA order dismissing appeal

“[b]ecause Petitioner has failed to ensure a proper record has been filed,” as required by various state

court procedural rules). Thus, even if this Court could view the appeal in May 2018 as an attempt

to exhaust the claims raised in the instant federal habeas petition, it is plainly apparent that the

OCCA rejected those claims on independent and adequate state procedural grounds. Thus, the Court

finds that Petitioner procedurally defaulted his claims in state court.

3.      Timeliness

        Third and finally, both claims appear to be time-barred. State prisoners have one year from

one of four specified dates to file a timely federal habeas petition. 28 U.S.C. § 2244(d)(1)(A)-(D).

The one-year period is tolled during the pendency of a state application for post-conviction relief or

other collateral review that is “properly filed” within the one-year period. Id. § 2244(d)(2); Clark

v. Oklahoma, 468 F.3d 711, 714 (10th Cir. 2006) (“Only state petitions for post-conviction relief

filed within the one year allowed by AEDPA will toll the statute of limitations.”).

        Because Oklahoma law permits defendants to file a direct appeal from an order revoking a

suspended sentence, Petitioner’s one-year period commenced on August 28, 2015, when the time

to file a direct appeal expired, and ended on August 28, 2016. See 28 U.S.C. § 2244(d)(1)(A). As

discussed, Petitioner filed at least two motions in state district court before his one-year period

expired: a motion for suspended sentence, filed June 16, 2016, and a motion for sentence

modification, filed August 4, 2016. Dkt. # 2, at 21-22. The state district court did not rule on those

motions until April 27, 2018. Id. Petitioner then filed what appears to be a timely appeal from those


                                                   8
orders. Dkt. # 2, at 25-26. Assuming the first motion, filed on June 16, 2016, was a “properly filed”

motion seeking collateral review of the pertinent judgment or claim,6 Petitioner stopped his one-year

clock after 294 days had passed. See 28 U.S.C. § 2244(d)(2). The OCCA dismissed Petitioner’s

appeal on November 7, 2018. Dkt. # 2, at 25. Thus, the one-year period began to run the next day,

with 71 days remaining, resulting in a filing deadline of January 17, 2019. Even with the benefit

statutory tolling and the prison mailbox rule, Petitioner filed his federal habeas petition two days

beyond that deadline, on January 19, 2019. Thus, the petition is also subject to being dismissed as

time-barred under § 2244(d)(1)(A).

4.     Opportunity to respond

       For the reasons just discussed, the Court finds it plainly apparent that the habeas petition is

subject to being dismissed on three grounds: (1) Petitioner failed to properly exhaust his claims,

(2) Petitioner procedurally defaulted his claims in state court, and (3) the habeas petition, and both

claims raised therein, are time-barred.

       Ordinarily to enforce the exhaustion requirement, “a federal court should dismiss

unexhausted claims without prejudice so that the petitioner can pursue available state-court

remedies.” Grant v. Royal, 886 F.3d 874, 891-92 (10th Cir. 2018) (quoting Bland v. Sirmons, 459

F.3d 999, 1012 (10th Cir. 2006)), cert. denied sub nom. Grant v. Carpenter, 2019 WL 177713 (Jan.

14, 2019). “However, dismissal without prejudice for failure to exhaust state remedies is not

appropriate if the state court would now find the claims procedurally barred on independent and

adequate state procedural grounds.” Id. at 892 (quoting Smallwood v. Gibson, 191 F.3d 1257, 1267


6
       Petitioner did not attach the motion to his petition or supporting brief. And the state district
       court order denying the motion offers no insight as to the specific relief Petitioner sought
       through that motion. Dkt. # 2, at 22.

                                                  9
(10th Cir. 1999)). Rather, under the doctrine of anticipatory procedural bar,7 those unexhausted

claims that the state court would find procedurally barred are deemed procedurally defaulted for

purposes of habeas review. Id.

       To overcome a procedural default, a petitioner must “demonstrate cause for the default and

actual prejudice as a result of the alleged violation of federal law, or demonstrate that failure to

consider the claims will result in a fundamental miscarriage of justice.” Id. (quoting Coleman v.

Thompson, 501 U.S. 722, 750 (1991)).8 The “cause and prejudice” standard “requir[es] proof of both

cause and prejudice.” Klein v. Neal, 45 F.3d 1395, 1400 (10th Cir. 1995) (emphasis in original).

To satisfy the cause component, a petitioner must “show that some objective factor external to the

defense impeded . . . efforts to comply with the State’s procedural rules.” Murray v. Carrier, 477

U.S. 478, 488 (1986). Examples of external factors may include the discovery of new evidence, a

change in the law, and interference by state officials. Id. However, a petitioner generally cannot rely

on pro se status, ignorance of the law, or lack of formal legal training to establish cause. Klein, 45

F.3d at 1400. To satisfy the prejudice component, a petitioner must show “‘actual prejudice’

resulting from the errors of which he complains.” United States v. Frady, 456 U.S. 152, 168 (1982).

For a petitioner who cannot show both “cause and prejudice,” the only alternative is to prove that




7
       “‘Anticipatory procedural bar’ occurs when the federal courts apply procedural bar to an
       unexhausted claim that would be procedurally barred under state law if the petitioner
       returned to state court to exhaust it.” Anderson v. Sirmons, 476 F.3d 1131, 1139 n.7 (10th
       Cir. 2007) (quoting Moore v. Schoeman, 288 F.3d 1231, 1233 n.3 (10th Cir. 2002)).
8
       The petitioner must make these showings to overcome a procedural default regardless of
       whether the state court imposed a procedural bar or the federal court imposed an anticipatory
       procedural bar. Moore, 288 F.3d at 1233 n.3.

                                                  10
a “fundamental miscarriage of justice,” will occur absent federal court review of the petitioner’s

habeas claims. Coleman, 501 U.S. at 750.

       A petitioner must make similar showings to overcome the time bar. Because the AEDPA’s

statute of limitations is not jurisdictional, the untimeliness of a habeas petition may be excused for

equitable reasons, Holland v. Florida, 560 U.S. 631, 645 (2010), or upon “a credible showing of

actual innocence,” McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). To obtain equitable tolling, a

petitioner must show “‘(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way’ and prevented timely filing” of his federal habeas

petition. Holland, 560 U.S. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). This

is a “strong burden” that requires the petitioner “to show specific facts to support his claim of

extraordinary circumstances and due diligence.” Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir.

2008) (quoting Brown v. Barrow, 512 F.3d 1304, 1307 (11th Cir. 2008)).

       Within thirty (30) days of the entry of this Order, Petitioner shall file a written response brief

addressing (1) why his petition should not be dismissed for failure to exhaust state remedies, (2)

whether he can overcome the procedural default of his claims, and (3) whether he can overcome his

failure to comply with the AEDPA’s one-year statute of limitations.

       ACCORDINGLY, IT IS HEREBY ORDERED that:

1.     The petition is subject to being dismissed because the claims raised therein are unexhausted,

       procedurally defaulted, and/or time-barred.

2.     Within thirty (30) days of the entry of this order, Petitioner shall file a written response brief

       addressing (1) why his petition should not be dismissed for failure to exhaust state remedies,




                                                  11
     (2) whether he can overcome the procedural default of his claims, and (3) whether he can

     overcome his failure to comply with the AEDPA’s one-year statute of limitations.

3.   Should Petitioner fail to file a written response by the above-referenced deadline, the Court

     will enter an Order dismissing the petition for the reasons stated herein.

     DATED this 12th day of February, 2019.




                                                                                                      
                                                 

                                                 




                                              12
